Motions referred to the court that rendered the decision. Present — Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ. Motions by the *930respondent and by appellants Read, Monticello Gas and Oil Co., Inc., and Rumble for reargument denied, without costs. On the court’s own motion, the decision handed down December 1, 1958 (ante, p. 729) is amended (1) by striking from the second paragraph thereof everything following the word “ law ” and by substituting therefor the words “ and the facts, with costs, action severed and complaint dismissed as to her” and (2) by striking from the fourth paragraph the words “It is conceded by all the parties that the passenger vehicle, in which the intestate was one of the two occupants, was negligently operated and that such negligence contributed to his death” and by substituting in place thereof the following: “As the result of the granting of the administrator’s requests to charge, without exception, it was conceded by all parties that if the passenger vehicle were operated by the intestate, the verdict should be in favor of all defendants.” Present — Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.